     Case 1:14-md-02542-VSB-SLC Document 1430 Filed 07/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                               CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                                   SCHEDULING ORDER


SARAH L. CAVE, United States Magistrate Judge.

         On Tuesday, August 3, 2021 at 12:00 pm, the Court will hold a telephone conference on

the Court’s conference line to discuss scheduling of oral argument on the parties’ motions for

spoliation sanctions (ECF Nos. 1282 & 1289). The parties are directed to call: (866) 390-1828;

access code: 380-9799, at the scheduled time. The parties shall confer prior to the conference

to discuss their mutual availability for oral argument.


Dated:          New York, New York
                July 27, 2021                                 SO ORDERED.
